Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits selling a controlled substance. According to the misbehavior report, a confidential informant admitted to purchasing heroin from petitioner and also identified petitioner from a photo array. Contrary to petitioner’s contention, the determination is supported by substantial evidence consisting of the misbehavior report, hearing testimony and confidential information (see Matter of Garcia v Selsky, 15 AD3d 813, 814 [2005]; Matter of Smith v Goord, 304 AD2d 1012, 1013 [2003]). A review of the in camera material establishes that the Hearing Officer, having personally interviewed the confidential informant, made the requisite independent assessment as to the reliability and credibility of the information provided (see Matter of Vasquez v Goord, 14 AD3d 903, 904 [2005]; Matter of Alba v Goord, 6 AD3d 847 [2004]). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Crew III, J.E, Peters, Spain, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.